CRYO-CELL INTERNATIONAL, INC.
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
FOR
DAVID PORTNOY
 
This Amended and Restated Employment Agreement (the “Agreement”) is made as of
December 1, 2013 (the “Effective Date”) by and between Cryo-Cell International,
Inc. (the “Company”) and David Portnoy (“Executive”).
 
WHEREAS, Executive is currently employed as the Co-Chief Executive Officer of
the Company pursuant to an employment agreement that was effective December 1,
2011 and amended as of December 1, 2011 (the “Prior Agreement”); and
 
WHEREAS, the Company and the Executive desires to amend and restate the Prior
Agreement assure the continued services of Executive pursuant to the terms of
this Agreement; and
 
WHEREAS, the Prior Agreement is hereby replaced in its entirety by this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and Executive hereby agree as
follows:
 
1.  
POSITION AND RESPONSIBILITIES

 
During the period of his employment hereunder, Executive agrees to serve as
Co-Chief Executive Officer of the Company.  During said period, Executive also
agrees to serve, if elected, as an officer and director of any subsidiary or
affiliate of the Company.  Failure to re-appoint or re-elect Executive as a
senior executive officer of the Company without the consent of Executive during
the term of this Agreement shall constitute a breach of this Agreement.
 
2.  
TERMS AND DUTIES

 
(a) The Company hereby employs the Executive for a period of twenty-four months,
commencing on December 1, 2013 and expiring on November 30, 2015 (the “Initial
Term”).  The Initial Term shall be automatically extended for successive
additional one-year periods (“Additional Employment Terms”) unless, at least
sixty (60) days prior to the end of the Initial Term or an Additional Employment
Term, the Company or the Executive has notified the other in writing that the
Agreement shall terminate at the end of the then-current term.
 
(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness or reasonable vacation periods, Executive shall faithfully
perform his duties hereunder including activities and services related to the
organization, operation and management of the Company.  Executive shall devote
substantially all of his business time to the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
 
3.  
COMPENSATION AND REIMBURSEMENT

 
(a) Base Salary.  The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties described in Section
2(b).  In consideration of the services to be rendered by Executive hereunder,
the Company shall pay Executive as compensation a salary of not less than Three
Hundred Twenty-Five Thousand Dollars ($325,000) per year (“Base Salary”).  Such
Base Salary shall be payable bi-weekly, or in accordance with the Company’s
normal payroll practices.  During the period of this Agreement, Executive’s Base
Salary shall be reviewed at least annually by the Compensation Committee of the
Board (the “Committee”). The first such review will be made no later than
December 1 of each year during the term of this Agreement and shall be effective
from the first day of December each calendar year.  The Committee may increase,
but not decrease, Executive’s Base Salary (any increase in Base Salary shall
become the “Base Salary” for purposes of this Agreement).  In addition to the
Base Salary provided in this Section 3(a), the Company shall provide Executive
at no cost to Executive with all such other benefits as are provided uniformly
to permanent full-time employees of the Company.
 
The Bonuses described below will be paid no later than two and one-half (2 ½)
months after the end of each fiscal year (i.e., since November 30 is the
Company’s fiscal year end, the Bonus will be paid no later than February 15 of
the following year).  Annual incentive targets and payouts shall be pro-rated
for periods of employment of less than twelve months.
 
In addition to the Bonuses described below, the Executive shall also be eligible
to participate in any other bonus programs that are available to senior
executive officers of the Company.


The “Threshold,” “Target,” and “Stretch” standards for Annual Incentives
described in this Section 3(b) shall be determined without regard to any
accounting impact of such bonuses on the Company’s financial statements.


(b) Cash Bonuses.  For the fiscal years December 1, 2013 to November 30, 2014
and December 1, 2014 to November 30, 2015, the Executive’s bonus (“Bonus”) shall
a percentage of his Base Salary equal to the product of 8.33%  and the number of
the twelve bonus criteria (the “Bonus Criteria”) achieved.  The Bonus Criteria
for the fiscal year ending November 30, 2014 are set forth in  the following
schedule. Bonus Criteria for the fiscal year ending November 30, 2015 shall be
based on the same three standards and the same  four criteria all equally
weighted and shall be established by January 15, 2015 by the Committee in its
sole discretion after consultation with the Executive (except for the Subjective
Performance criteria which shall be determined by the Committee by the Bonus due
date).
 

 
 

--------------------------------------------------------------------------------

 



FYE 11/30/14
Threshold
Target
Stretch
Diluted revenue per share for FYE 11/30/14
$1.80
$1.91
$2.10
Weighted share price
$2.25
$2.75
$3.25
Diluted Earnings Per Share
$.21
$.25
$.29
Subjective Performance
TBD by Comp Committee by Bonus Due Date
TBD by Comp Committee by Bonus Due Date
TBD by Comp Committee by Bonus Due Date



In determining whether the performance goals set forth above have been attained,
the following shall be excluded: (i) reversal of any net operating loss (“NOL”)
carry forwards; (ii) expenses of litigation between the Company and Ki Yong Choi
and (iii) any other non-recurring items of income or expense that the Committee
deems to distort the inherent operating results of the Company.


The second criteria consists of a weighted share price of the Company’s common
shares which shall be calculated based on (i) the trading day average closing
price for each of the last six months of the fiscal year and (ii) the weighting
of each monthly average closing price  from June through November such that the
July average closing price is weighted twice the June average closing price; the
August average closing price is weighted three times the June average closing
price; the September average share price is weighted four times the June average
share price; the October average share price is weighted five times the June
average share price; and the November average share price is weighted six times
the June average share price.


The fourth criteria consists of subjective performance, as determined in the
sole discretion of the Committee after consultation with the Executive.  The
Committee will, with respect to each bonus criteria, determine a bonus
percentage within the percentage range for results that fall between Threshold
and Target as well as between Target and Stretch levels of performance.


In addition to the Bonuses described above, the Executive shall also be eligible
to participate in any other bonus programs that are available to senior
executive officers of the Company.


The Bonus Criteria for each fiscal year shall be determined without regard to
any accounting impact of any Bonus or Performance Grant, as defined below,  on
the Company’s financial statements for such fiscal year.

 
 

--------------------------------------------------------------------------------

 



(c) Equity Awards.
 
(i)           Base Grants.
 
The Company agrees to grant to the Executive as of December 1, 2013
70,270  restricted shares of Company stock.  The shares shall be issued under
the Company’s 2012 Stock Plan and will vest 1/3 upon grant, 1/3 on December 1,
2014 and the remaining 1/3 on December 1, 2015.  A grant agreement memorializing
these terms shall be executed by the parties on or as soon as practicable after
the grant date.
 
(ii)           Performance Grants.
 
In addition to the grant of restricted stock described above,  if the Executive
is employed by the Company on November 30, 2014, then no later than February 15,
2015, the Company shall grant the Executive up to 186,487 restricted shares of
Company.  If the Executive is employed by the Company on November 30, 2015, then
no later than February 15, 2016 the Company shall grant the Executive up to an
additional 186,487 of restricted shares of Company.  Such performance grants
(“Performance Grant”) shall be made under the Company’s 2012 Stock Plan.
 
For the fiscal years December 1, 2013 to November 30, 2014 and December 1, 2014
to November 30, 2015, the Executive’s Performance Grant shall be a percentage
of  186,487 equal to the sum of (x) the product of 16.67%  and the number of the
four performance grant criteria (the “Performance Grant Criteria”) achieved at
the Target level and (y) the product of 8.33% and the number of the four
Performance Grant Criteria achieved at the Stretch level.  The Performance Grant
Criteria for the fiscal year ending November 30, 2014 are set forth in  the
following schedule. Performance Grant Criteria for the fiscal year ending
November 30, 2015 shall be based on the same two standards and the same
four  criteria all equally weighted and shall be established by January 15, 2015
by the Committee in its sole discretion after consultation with the Executive
(except for the Subjective Performance criteria which shall be determined by the
Committee by February 15, 2016).
 

 
 

--------------------------------------------------------------------------------

 



FYE 11/30/14
 
Target
Stretch
Diluted revenue per share for FYE 11/30/14
 
$1.91
$2.10
Weighted share price
 
$2.75
$3.25
Diluted earnings per Share
 
$.25
$.29
Subjective performance
 
TBD by Comp Committee by grant date
TBD by Comp Committee by grant date



In determining whether the performance goals set forth above have been attained,
the following shall be excluded: (i) reversal of any net operating loss (“NOL”)
carry forwards that were treated as assets; (ii) expenses of litigation between
the Company and Ki Yong Choi and (iii) any other non-recurring items of income
or expense that the Committee deems to distort the inherent operating results of
the Company.


The second criteria consists of a weighted share price of the Company’s common
shares which shall be calculated based on (i) the trading day average closing
price for each of the last six months of the fiscal year and (ii) the weighting
of each monthly average closing price  from June through November such that the
July average closing price is weighted twice the June average closing price; the
August average closing price is weighted three times the June average closing
price; the September average share price is weighted four times the June average
share price; the October average share price is weighted five times the June
average share price; and the November average share price is weighted six times
the June average share price.


The fourth criteria consists of subjective performance, as determined in the
sole discretion of the Committee after consultation with the Executive.  The
Committee will, with respect to each Performance Grant Criteria, determine a
Performance Grant Criteria percentage within the percentage range for results
that fall between Threshold and Target as well as between Target and Stretch
levels of performance.


The Performance Grant Criteria for each fiscal year shall be determined without
regard to any accounting impact of any Bonus or Performance Grant on the
Company’s financial statements for such fiscal year.
 
Benefits.  The Executive shall be eligible to participate in all employee
benefit plans, arrangements and perquisites provided by the Company to senior
executive officers, including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
(d) Reimbursements.  The Company shall pay or reimburse Executive for all
reasonable business expenses incurred by Executive in performing his obligations
under this Agreement (including, without limitation, for commuting expenses from
the Executive’s residence in Miami to the Company’s offices in Tampa, reasonable
lodging expenses while working in the Company’s offices in Tampa, reasonable
rental car expenses for when the Executive is working in the Company’s offices
in Tampa, reasonable business travel and reasonable entertainment expenses, and
fees for memberships in such clubs and organizations that Executive and the
Board mutually agree are necessary and appropriate to further the business of
the Company) to the extent such expenses are substantiated and are consistent
with the general policies of the Company relating to the reimbursement of
expenses of senior executive officers.  Any such reimbursements shall be made
not later than ninety (90) days after the date on which the Executive incurs the
expense.  In no event will the amount of expenses so reimbursed by the Company
in one year effect the amount of expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.
 
(e) Certain Fees.  The Company shall pay the Executive’s reasonable legal and
financial consulting fees and costs incurred by the Executive in connection with
the negotiation and execution of this Agreement.
 
(f) Perquisites.  The Company shall provide to the Executive all employee and
executive perquisites which other senior executive officers of the Company are
generally entitled to receive, in accordance with Company policy set by the
Board from time to time including paid time off of no less than four weeks.
 
4.  
OUTSIDE ACTIVITIES

 
Executive may serve as an executive, an employee or a member of the board of
directors of business, community and charitable organizations provided that in
each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest.
 
5.  
WORKING FACILITIES

 
Executive’s principal place of employment shall be at the Company’s offices in
Miami; provided that Executive shall travel to the Company’s headquarters
offices as necessary to fulfill his responsibilities under this Agreement.
 
6.  
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

 
(a) The provisions of this Section 6 shall apply upon the occurrence of an Event
of Termination (as herein defined) during Executive’s term of employment under
this Agreement.  As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following:
 
(i) the involuntary termination by the Company of Executive’s full-time
employment hereunder for any reason other than (A) Disability (as defined in
Section 7) or Retirement (as defined in Section 7), or (B) termination for Cause
(as defined in Section 8), provided that such termination of employment
constitutes a “Separation from Service” as defined below; or
 

 
 

--------------------------------------------------------------------------------

 

 
 
(ii)  
Executive’s resignation from the Company, upon any

 
(A)  
failure to elect or re-elect or to appoint or re-appoint Executive as  a senior
executive officer of the Company,

 
(B)  
liquidation or dissolution of the Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive, or

 
(C)  
material breach of this Agreement by the Company.

 
Upon the occurrence of any event described in clauses (ii) (A), (B), or (C) ,
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon thirty (30) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after the
initial event giving rise to said right to elect.  The Company shall have thirty
(30) days to cure the conditions giving rise to the Event of Termination,
provided that the Company may elect to waive such thirty (30) day
period.  Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Company, Executive, after giving due notice
within the prescribed time frame of an initial event specified above, shall not
waive any of his rights solely under this Agreement and this Section by virtue
of the fact that Executive has submitted his resignation but has remained in the
employment of the Company and is engaged in good faith discussions to resolve
any occurrence of an event described in clauses (A), (B), or (C)  above.
 
(iii) The termination of Executive’s employment by the Company, or the
Executive’s voluntary resignation from the Company’s employ, at any time
following a Change in Control during the term of this Agreement.  For these
purposes, a Change in Control of the Company shall mean a change in control of a
nature that: (i) would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a)  individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (a), considered
as though he were a member of the Incumbent Board or (b) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Company or similar transaction in which the Company is not the
surviving institution occurs or is implemented.
 
Upon the occurrence of an Event of Termination described in Section 6(a)(i),
(ii) or (iii), on the Date of Termination, as defined in Section 9(b), no later
than 30 days after such Event of Termination, the Company shall pay Executive,
or, in the event of his subsequent death, his beneficiary or beneficiaries, or
his estate, as the case may be, as severance pay or liquidated damages, or both,
a lump sum amount equal to two years of  the Base Salary, such that the payments
are intended to be exempt from Code Section 409A under the “short term deferral
rule.” Also upon the occurrence of an Event of Termination,  all shares and
restricted shares of the Company and options for the Company’s shares  held by
Executive which have been granted but are unvested pursuant to this Agreement or
any prior agreement shall immediately vest.

 
 

--------------------------------------------------------------------------------

 



(b) Upon the occurrence of an Event of Termination, the Company will cause to be
continued, at Company’s sole expense life and non-taxable medical, dental and
disability coverage substantially identical to the coverage maintained by the
Company for Executive prior to his termination.  Such coverage or payment shall
continue for thirty-six (36) months from the Date of Termination. If the Company
cannot provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations (including,
but not limited to the Affordable Care Act) prohibit such benefits or the
payment of such benefits in the manner contemplated, or it would subject the
Company to penalties, then the Company shall pay Executive a cash lump sum
payment reasonably estimated to be equal to the value of such benefits or the
value of the remaining benefits at the time of such determination. Such cash
payment shall be made in a lump sum within thirty (30) days after the later of
Executive’s date of termination or the effective date of the rules or
regulations prohibiting such benefits or subjecting the Company to penalties.
 
(c) For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Company and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of “Separation from
Service” shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under subparagraph (b) or (d) of this
Section 6 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.
 
7.  
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

 
(a)           For purposes of this Agreement, termination by the Company of
Executive’s employment based on “Retirement” shall mean termination of
Executive’s employment by the Company upon attainment of age 65, or such later
date as determined to by the Board of Directors of the Company. Upon termination
of Executive’s employment upon Retirement, Executive shall be entitled to all
benefits under any retirement plan of the Company and other plans to which
Executive is a party but shall not be entitled to the termination benefits
specified in Section 6(b) through (d) hereof.
 
(b)           Termination of Executive’s employment based on “Disability” shall
be construed to comply with Code Section 409A and shall be deemed to have
occurred if: (i) Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months, Executive is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) Executive
is determined to be totally disabled by the Social Security Administration.  In
the event of Executive’s Disability, the Company may terminate this Agreement,
provided that the no later than 30 days after the date of such Disability, the
Company shall pay the Executive a cash lump sum equal to two years of his Base
Salary and provided further that any amounts actually paid to Executive pursuant
to any disability insurance or other similar such program which the Company has
provided or may provide on behalf of its employees or pursuant to any workman’s
or social security disability program shall reduce the compensation to be paid
to Executive pursuant to this paragraph.  Also upon Executive’s Disability, all
shares and restricted shares of the Company and options for the Company’s shares
held by  Executive which have been granted but are unvested pursuant to this
Agreement or any prior agreement shall immediately vest.

 
 

--------------------------------------------------------------------------------

 



(c)           In the event of Executive’s death during the term of the
Agreement, within 30 days after the date of his death, the Company shall pay his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) a cash lump sum equal to twice the Executive’s Base Salary as
defined in Paragraph 3(a) at the rate in effect at the time Executive’s death,
and the Company will continue to provide medical and dental coverage for
Executive’s dependents for two (2) years after Executive’s death. If the Company
cannot provide such continued benefits because applicable rules and regulations
(including, but not limited to the Affordable Care Act) prohibit such benefits
or the payment of such benefits in the manner contemplated, or it would subject
the Company to penalties, then the Company shall pay the Executive’s dependents
a cash lump sum payment reasonably estimated to be equal to the value of such
benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty (30)
days after the later of Executive’s date of death or the effective date of the
rules or regulations prohibiting such benefits or subjecting the Company to
penalties. Also upon Executive’s death, all shares and restricted shares of the
Company and options for the Company’s shares held by  Executive which have been
granted but are unvested pursuant to this Agreement or any prior agreement shall
immediately vest.
 
8.  
TERMINATION FOR CAUSE

 
In the event that employment hereunder is terminated by the Company for Cause,
the Executive shall not be entitled to receive compensation or other benefits
for any period after such termination, except as provided by law.  As used
herein, “Cause” shall exist when there has been a good faith determination by
the Board that there shall have occurred one or more of the following events
with respect to the Executive: (i) the conviction of the Executive of a felony
or of any lesser criminal offense involving moral turpitude; (ii)
the  commission by the Executive of a criminal or other act that, in the
judgment of the Board will likely cause substantial economic damage to the
Company or substantial injury to the business reputation of the Company; (iii)
the commission by the Executive of an act of fraud in the performance of his
duties on behalf of the Company; or (iv) the continuing  failure of the
Executive to perform his duties to the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after written notice thereof and a reasonable opportunity to cure such failure
are given to the Executive by the Board. Notwithstanding the foregoing, Cause
shall not be deemed to exist unless there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for the purpose, finding that in the good faith opinion of
the Board the Executive committed conduct described above.  Upon a finding of
Cause, the Board shall deliver to the Executive a Notice of Termination, as more
fully described in Section 9 below.
 
9.  
NOTICE

 
(a) Any purported termination by the Company or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, except in the case of a termination for Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is
given).  In the event of termination for Cause, termination shall be immediate
upon the receipt of a Notice of Termination.
 

 
 

--------------------------------------------------------------------------------

 

 
 
10.  
ADDITIONAL PAYMENTS RELATED TO A CHANGE IN CONTROL

 
(a) Upon the occurrence of an Event of Termination under Section 6(a)(iii), in
addition to the severance benefits described in Section 6, Executive shall be
entitled to receive a tax gross up payment from the Company as set forth herein.
 
(b) In addition, in each calendar year that Executive is entitled to receive
payments or benefits under the provisions of this Agreement and/or a Company
sponsored employee benefit plan, the independent accountants of the Company
shall determine if an excess parachute payment (as defined in Section 4999 of
the Code) exists.  Such determination shall be made after taking into account
any reductions permitted pursuant to Section 280G of the Code and the
regulations thereunder.  Any amount determined to be an excess parachute payment
after taking into account such reductions shall be hereafter referred to as the
“Initial Excess Parachute Payment.”  As soon as practicable after a Change in
Control, the Initial Excess Parachute Payment shall be determined.  For purposes
of this determination, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income tax (including, but not limited to,
the Alternative Minimum Tax under Code Sections 55-59, if applicable) and state
and local income tax, if applicable, at the highest marginal rate of taxation in
the state and locality of Executive’s residence on the date such payment is
payable, net of the maximum reduction in the federal income taxes which could be
obtained from any available deduction of such state and local taxes.  Any
determination by the independent accountants shall be binding on the Company and
Executive.  Such Initial Excess Parachute Payment shall be paid to Executive or
on his behalf to the applicable taxing authority, subject to applicable
withholding requirements under applicable state or federal law, in an amount
equal to:
 
(i)  
twenty percent (20%) of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and

 
(ii)  
such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under paragraph (b)(i) above and on any payments
under this paragraph (b)(ii).  In computing such tax allowance, the payment to
be made under paragraph (b)(i) shall be multiplied by the “gross up percentage”
(“GUP”).  The GUP shall be determined as follows:

 
  Tax Rate
GUP = ---------------
  1- Tax Rate
 
The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to Executive in the year in which the
payment under paragraph (b)(i) is made.
 
 
(iii) 
Such Initial Excess Parachute Payment and such tax allowance shall be paid to
the applicable taxing authority for the benefit of Executive when due, or if
such Initial Excess Parachute Payment and/or tax allowance are paid by
Executive, then to the Executive no later than the end of Executive’s taxable
year next following the Executive’s taxable year in which the related taxes are
remitted to the required taxing authority.

 

 
 

--------------------------------------------------------------------------------

 

(c) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which
Executive is a party that the excess parachute payment as defined in Section
4999 of the Code, reduced as described above, is different from the Initial
Excess Parachute Payment (such different amount being hereafter referred to as
the “Determinative Excess Parachute Payment”) then the Company’s independent
accountants shall determine the amount (the “Adjustment Amount”) Executive must
pay to the Company or the Company must pay to Executive in order to put
Executive (or the Company, as the case may be) in the same position as Executive
(or the Company, as the case may be) would have been if the Initial Excess
Parachute Payment had been equal to the Determinative Excess Parachute
Payment.  In determining the Adjustment Amount, the independent accountants
shall take into account any and all taxes (including any penalties and interest)
paid by or for Executive or refunded to Executive or for Executive’s
benefit.  As soon as practicable after the Adjustment Amount has been so
determined, but not later than two and one-half months after the end of the year
in which the Adjustment Amount has been so determined, the Company shall pay the
Adjustment Amount to Executive or Executive shall repay the Adjustment Amount to
the Company, as the case may be. The purpose of this paragraph is to assure that
(i) Executive is not reimbursed more for the golden parachute excise tax than is
necessary to make him whole, and (ii) if it is subsequently determined that
additional golden parachute excise tax is owed by him, additional reimbursement
payments will be made to him to make him whole for the additional excise tax.
 
(d) In each calendar year that Executive receives payments or benefits under
this Agreement and/or a Company sponsored employee benefit plan, Executive shall
report on his state and federal income tax returns such information as is
consistent with the determination made by the independent accountants of the
Company as described above.  The Company shall indemnify and hold Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorneys’ fees, interest, fines and penalties) that
Executive incurs as a result of so reporting such information.  Executive shall
promptly notify the Company in writing whenever Executive receives notice of the
institution of a judicial or administrative proceeding, formal or informal, in
which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section is being reviewed or is in dispute.  The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this
Agreement).  Executive shall cooperate fully with the Company in any such
proceeding.  Executive shall not enter into any compromise or settlement or
otherwise prejudice any rights the Company may have in connection therewith
without prior consent of the Company.
 
(e) If in the sole discretion of the Committee after consultation with the
Executive a Change of Control is imminent, but in any case, prior to  a Change
in Control (or immediately after a Change of Control if, notwithstanding this
paragraph (e), such formation and funding has not been completed), the Company
agrees to form and fund a Rabbi trust (the “Trust”) substantially similar to the
trust entered into by the Company prior to the change of control in 2011 with
sufficient monies to fulfill all of the severance obligations hereunder and
those of all other corporate executives.  Furthermore, additional funds will be
deposited in the Trust to pay for legal and other expenses in an amount no less
than the funding in 2011.
 

 
 

--------------------------------------------------------------------------------

 



 
11.  
NON-COMPETITION; NON-SOLICITATION;  NON-DISCLOSURE; POST-TERMINATION COOPERATION

 
(a) Upon any termination of Executive’s employment hereunder, other than a
termination (whether voluntary or involuntary) following a Change in Control),
as a result of which the Company is paying Executive benefits under Section 6 of
this Agreement, for the period of time specified below following such
termination, the Executive shall not, except with the Company’s express prior
written consent or in the proper course of his employment with the Company,
directly or indirectly, in any capacity, for the benefit of any person
(including the Executive):
 
(i)  
For a period of one year after the date of termination, become employed by, own,
operate, manage, direct, invest in, or otherwise directly or indirectly engage
in or be employed by any person which is a Direct Competitor (as defined below)
of the Company, its affiliates, or any of its respective businesses, provided
the foregoing goes not apply to an affiliate of such Direct Competitor  which
does not itself compete with the Company and, in connection therewith, the
Executive may own equity in such non-competing affiliates.  In addition,
Executive may own a less than one percent (1%) interest in any competitive
company.  As used herein, “Direct Competitor” means any person that operates or
manages a cord blood preservation and/or storage facility (either existing as of
the date of this Agreement or created or launched during the term of this
Agreement in the territories in which the Company operated during the term of
this Agreement.

 
(ii)  
For a period of 18 months after the date of termination, solicit, service,
divert, take away or contact any customer or client of the Company, or any of
its affiliates, to provide or promote services then provided by the Company, or
any of its affiliates, cord blood preservation and/or storage facility industry.

 
(iii)  
For a period of 18 months after the date of termination, induce or attempt to
induce any employee of the Company or its subsidiaries to stop working for the
Company, or any of its affiliates, or to work for any competitor of the Company,
or any of its affiliates; provided that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated.

 
The parties hereto, recognizing that irreparable injury will result to the
Company, its business and property in the event of Executive’s breach of this
Section  agree that in the event of any such breach by Executive, the Company
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive.  Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Company, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company.  Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose
whatsoever.  Notwithstanding the foregoing, Executive may disclose any knowledge
of principles, concepts or ideas which are not solely and exclusively derived
from the business plans and activities of the Company, and Executive may
disclose any information regarding the Company which is otherwise publicly
available.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed.  Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from Executive.
 
(c) Executive shall, upon reasonable notice, furnish such information and
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.
 
12.  
NO EFFECT EMPLOYEE BENEFITS PLANS OR PROGRAMS

 
The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Company or by Executive, shall have no effect on the
vested rights of Executive under the Company’s qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or stock bonus plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans, or other employee benefit
plans or programs, or compensation plans or programs in which Executive was a
participant.
 
13.  
NO ATTACHMENT

 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Company and their respective successors and assigns.
 
14.  
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a) This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
15.  
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
16.  
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
17.  
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of Florida but only to
the extent not superseded by federal law.
 
18.  
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators.  The panel shall sit in a location within fifty (50) miles from the
location of the Company, in accordance with the rules of the Judicial Mediation
and Arbitration Systems (JAMS) then in effect.  Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
19.  
PAYMENT OF LEGAL FEES

 
Reasonable legal fees paid or incurred by Executive (not to exceed $75,000 in
the aggregate except in the event of a Change of Control during the term of this
Agreement, in which case the Executive shall be paid all reasonable fees and
expenses incurred) pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by the Company, provided
that the dispute or interpretation has been settled by Executive and the Company
or resolved in Executive’s favor, provided that such payment or reimbursement is
made by the Company not later than ninety (90) days after the date on which such
dispute is resolved in Executive’s favor.
 

 
 

--------------------------------------------------------------------------------

 



 
20.  
INDEMNIFICATION

 
During the term of this Agreement, the Company shall provide Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at its expense, and
shall indemnify Executive (and his heirs, executors and administrators) to the
fullest extent permitted under Delaware law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Company since August 30, 2011 (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), including the suit brought by Ki Young Choi in 2013, such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors of the Company).  If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Company, however, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.
 
21.  
ADVANCES OF EXPENSES

 
Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance, to the extent not prohibited by law, the expenses incurred by
Executive in connection with any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Company since
August 30, 2011 (whether or not he continues to be a director or officer at the
time of incurring such expenses or liabilities), including the suit brought by
Ki Young Choi  in 2013, and such advancement shall be made within thirty (30)
days after the receipt by the Company of a statement or statements requesting
such advances from time to time, whether prior to or after final disposition of
any Proceeding.  Advances shall be unsecured.  Advances shall be made without
regard to Executive’s ability to repay the Expenses and without regard to
Executive’s ultimate entitlement to indemnification under the other provisions
of this Agreement.  Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.  The Executive shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Executive undertakes to repay the amounts
advanced (without interest) to the extent that it is ultimately determined that
Executive is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement.
 
22.  
SUCCESSOR TO THE COMPANY

 
The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

SIGNATURES


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, on the day and
date first above written.
 

   
CRYO-CELL INTERNATIONAL, INC.
           
2/21/14
 
By:/s/ George Gaines
Date
 
George Gaines, Chair, Compensation Committee
                     
EXECUTIVE:
           
2/25/14
 
/s/ David Portnoy
Date
 
David Portnoy
     


